MARTIN, J.
A careful examination of the evidence contained in the appeal book has led us to the conclusion that it was sufficient to justify the decision of the learned trial judge that the premises described had become and were a public highway. While there was something of a conflict in the testimony as to the facts bearing upon that question, it cannot be said that the findings of the court were against the weight of the evidence. Upon the facts as found, the court properly held that the locus in quo was a public highway, and it was, therefore, justified in directing the judgment herein. We find no other exception that would justify us in disturbing the judgment, or that requires discussion. It follows, therefore, that the judgment should be affirmed. All concur. Judgment affirmed, with costs.